SOMERVILLE, J.
1. We construe the phrase which follows the detailed description of the land in the bill — viz., “lenovm as all that part of the Jack Smith lands lying north *399of High Pine Creek”' — as having reference to the entire lands previously described. Whatever defect, therefore, appeared iu such previous description, was cured by this additional description, which would be sufficient in itself, when supplemented by extraneous parol evidence in aid of identification. — Angel v. Simpson, 85 Ala. 53; Driggers v. Cassady, 71 Ala. 529; Myer v. Mitchell, 77 Ala. 312. The demurrer-based on the supposed uncertainty of description was properly overruled.
2. The bill alleges the death of Herod Liles, and the further fact that he died testate. There is no statement as to who were his devisees under the will. The legal title of the lands in controversy resided in the testator during his life, and on his decease presumptively passed under his will to his devisees. This title should have been brought before the court, in the person of those in whom it was vested. This difficulty is not removed by the averment, that certain named parties are the only heirs and distributees of the decedent. These words are generally applied to describe those who take the real and personal property of one intestate, and such is their significance in our Code. It may be that the testator died intestate, as to a portion of his property other than the land described in the bill. If so, the parties mentioned could well be heirs and distributees of such property, although they may have no interest in the land.
The demurrer based on this defect in the bill should have been sustained.
Beversed and remanded.